UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


MARY KHAN; ABDUL KHAN, On their          
own behalves and on behalf of their
deceased child, Sumundar Ocean
Skylander Khan; On behalf of their
minor children, Arbab Eagle
Washington Khan, Azam Justice
Abraham Khan, Amber Diamond
Princess Khan, United World Peace
Khan,
                Plaintiffs-Appellants,
                  v.                               No. 01-1049
WORCESTER COUNTY; TOWN OF
BERLIN,
            Defendants-Appellees,
                 and
THE STATE OF MARYLAND;
MARYLAND STATE POLICE; JOHN DOE;
RICHARD DOE, Unnamed law
enforcement officers,
                      Defendants.
                                         
            Appeal from the United States District Court
             for the District of Maryland, at Baltimore.
                   Andre M. Davis, District Judge.
                        (CA-99-1617-AMD)

                        Argued: October 29, 2001

                       Decided: December 28, 2001

    Before WILKINSON and GREGORY, Circuit Judges, and
    Malcolm J. HOWARD, United States District Judge for the
     Eastern District of North Carolina, sitting by designation.
2                    KHAN v. WORCESTER COUNTY
Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Howard Jay Needle, Baltimore, Maryland, for Appel-
lants. Daniel Karp, ALLEN, JOHNSON, ALEXANDER & KARP,
Baltimore, Maryland, for Appellees. ON BRIEF: Cindy Maskol,
SEMMES, BOWEN & SEMMES, Baltimore, Maryland, for Appel-
lees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Mary and Abdul Khan appeal the grant of summary judgment in
favor of the municipal defendants and the denial of their motion to
amend. For the following reasons, we affirm.

                                  I.

   On June 3, 1996, an armed robbery took place in Salisbury, Mary-
land. The suspected perpetrator was a man named Donald Barnes.
Barnes’ picture appeared in the newspaper, and a confidential infor-
mant allegedly reported that he had observed the suspect enter Apart-
ment B-8 of the Bay Terrace Apartments in Berlin, Maryland.

   Mary and Abdul Khan and their four children were living in Apart-
ment B-8 on June 4, 1996. That afternoon, Mr. Khan was working on
his van in the parking lot in front of the building. Mrs. Khan and the
children were nearby. Several police vehicles and at least eight law
enforcement officers who were wearing bullet proof vests and carry-
                     KHAN v. WORCESTER COUNTY                         3
ing weapons arrived on the scene. Because Mr. Khan was under his
van, Mrs. Khan approached several of the officers as they were head-
ing towards the building. Mrs. Khan indicated that she lived in apart-
ment B-8, and the officers explained that they wanted to speak to her
in her apartment.

   Despite being nervous and frightened, Mrs. Khan led the officers
up the stairs and unlocked the door to the apartment. Once inside, the
officers showed her a newspaper clipping with the photograph of the
robbery suspect. They asked her if she had ever seen the man in the
picture, and she responded that she had not. An officer informed Mrs.
Khan that they had reason to believe the man was hiding in her apart-
ment. Mrs. Khan explained that she and her family were the only ones
who lived there, and that no one else had been in the apartment. The
officers asked if they could look for the suspect in the apartment. Mrs.
Khan gave the officers permission to look, stating, "But I’m sure he’s
not here, but if you really insist, you can check and make sure he’s
not here."

   According to Mrs. Khan, the officers proceeded to conduct a "top-
to-bottom search of everything" in the apartment. They opened
kitchen and bureau drawers, closets, and boxes, sifting through the
contents of each. They emptied the pockets of Mr. Khan’s clothing
onto the bed, and examined all items they found while searching,
including personal items. Minutes into the search, Mr. Khan entered
the apartment. The officers showed him a picture and asked him
whether he had seen the suspect. He responded that he had not. Mr.
Khan and his wife were then interrogated in separate rooms of the
apartment. The officers determined that the robbery suspect was not
in the Khans’ apartment.

   The Khans were upset by the search of their apartment and the
questioning by the officers. They were unable to sleep, and Mrs. Kahn
would not stay in the apartment with the children while her husband
was at work the next day. That evening, they drove to New Jersey to
see friends, and did not return until 6 a.m. the next day. The children
slept in the van, but Mr. and Mrs. Khan did not sleep for the second
night in a row. That same morning, Mrs. Kahn went into labor and
delivered Sumunder Ocean Skylander Khan two weeks prior to her
4                    KHAN v. WORCESTER COUNTY
due date. The baby experienced respiratory problems, requiring an
extra three days in the hospital. The baby died three months later.

   The Khan children were upset by the activities they witnessed. Mr.
Khan allegedly suffered pain in his chest and arm for seventeen
months after the incident, but never sought medical care because his
family lacked health insurance. The Khans became fearful of living
in Berlin. Within the year, the family moved to Norfolk, Virginia.

   The Khans filed this action on June 4, 1999 (the day before the
three year statute of limitations expired), against Worcester County,
Maryland, the Mayor and Council of the Town of Berlin, the State of
Maryland, the "Maryland State Police" (an entity without legal exis-
tence), and two unknown law enforcement officers. The Khans
asserted a generalized claim under 42 U.S.C. § 1983, which alleged
a violation of the Fourth Amendment (Count I), a claim directly under
the Fourth and Fifth Amendments (Count II), an Equal Protection
claim under the Fourteenth Amendment (Count III), "violations of the
constitution and laws of the State of Maryland" (Count IV), negli-
gence (Count V), gross negligence (Count VI), intentional infliction
of emotional distress (Count VII), and false imprisonment (Count VIII).1

   The State of Maryland and the "Maryland State Police" were dis-
missed from the case on a preliminary motion. Discovery proceeded
among the remaining parties. Defendants filed a motion for summary
judgment on May 26, 2000. Plaintiffs asked for and received two
extensions of time within which to respond to the motion, responding
two months later on July 24, 2000. During that time, plaintiffs made
no effort to amend the complaint.

   On October 10, 2000, the district court granted the defendants’
motion for summary judgment. For Count I, the court held that no
facts had been adduced from which one could conclude that the
events at issue were the result of a municipal policy, custom, or prac-
tice, and that the defendants were therefore entitled to summary judg-
ment on the Fourth Amendment claim arising under § 1983. The court
    1
   Count IX for Wrongful Death of Sumunder Ocean Skylander Khan,
who was born prematurely two days after the incident, was dismissed
with prejudice by stipulation of the parties.
                     KHAN v. WORCESTER COUNTY                          5
also held that direct actions against municipalities under the federal
constitution are not permitted, and Counts II and III therefore failed
to state claims upon which relief could be granted. With regard to
Count IV, the state constitutional claim, the district court found that
summary judgment was appropriate even though the municipal defen-
dants could theoretically be vicariously liable for such a claim,
because there was no genuine dispute of material fact as to whether
the officers who entered the apartment acted with malice.

   The district court ruled in favor of the defendants on the common
law claims as well, finding summary judgment appropriate because
the evidence did not support the claims of negligence, false imprison-
ment, and intentional infliction of emotional distress. In addition, the
court noted that while the plaintiffs had made a "casual reference" in
their opposition to the summary judgment motion to a desire to
amend the complaint to assert claims against individual law enforce-
ment officers, they had inexplicably never filed a motion for leave to
amend. The court invited them to do so.

   The plaintiffs filed a motion for leave to amend and add Detective
John Cox to all counts. They also filed a motion to vacate, alter or
amend the order granting summary judgment. Defendants opposed
both motions, and on November 28, 2000, the court denied the
motions. The Khans appeal the grant of summary judgment on the
state constitutional claim and the common law tort claims. They also
appeal the denial of their motion to amend.

                                   II.

   We review a grant of summary judgment de novo. JKC Holding
Co., LLC v. Washington Sports Ventures, Inc., 264 F.3d 459, 465 (4th
Cir. 2001). Summary judgment is appropriate when "the pleadings,
depositions, answers to interrogatories, and admissions on file,
together with the affidavits, if any, show that there is no genuine issue
as to any material fact and that the moving party is entitled to judg-
ment as a matter of law." Fed. R. Civ. P. 56(c).

   While summary judgment rulings are reviewed de novo, this Court
reviews a district court’s decision to grant or deny a motion to amend
for abuse of discretion. HCMF Corp. v. Allen, 238 F.3d 273, 276-77
6                     KHAN v. WORCESTER COUNTY
(4th Cir. 2001). A motion to amend should be denied when the
amendment would be prejudicial to the opposing party, when there
has been bad faith on the part of the moving party, or when the
amendment would be futile. Id. at 276 (quoting Edwards v. City of
Goldsboro, 178 F.3d 231, 242 (4th Cir. 1999)).

                                   III.

   The district court correctly recognized that in Maryland, local gov-
ernment entities have respondeat superior liability for civil damages
resulting from state constitutional violations committed by their
agents and employees within the scope of their employment. DiPino
v. Davis, 729 A.2d 354, 372 (Md. 1999). The district court also cor-
rectly stated that police officers, as municipal officials, enjoy a statu-
tory qualified immunity when carrying out their discretionary duties
and acting within the scope of their employment, provided that they
act without malice. Md. Code Ann., Cts. & Jud. Proc. § 5-507(b)(1).
Under the Maryland Local Government Tort Claims Act, a municipal-
ity can assert this qualified immunity on an officer’s behalf. Md.
Code. Ann., Cts. & Jud. Proc. § 5-303(e). The actions of police offi-
cers within the scope of their law enforcement function are quintes-
sential discretionary acts. See Williams v. Prince George’s County,
685 A.2d 884 (Md. Ct. Spec. App. 1996). Viewed in the light most
favorable to the Khans, there is evidence that the officers conducted
a search that exceeded the scope of Mrs. Khan’s consent. Therefore,
the key factual question in determining whether immunity applies is
whether the searching officers acted with malice.

   Malice, for purposes of public official immunity, is "actual mal-
ice." Shoemaker v. Smith, 725 A.2d 549, 560 (Md. 1999). Actual mal-
ice required to defeat official immunity requires an act without legal
justification or excuse, but with an evil or rancorous motive influ-
enced by hate, the purpose being to deliberately and wilfully injure
the plaintiff. Id. Having considered the record, the briefs, and the
applicable law, we simply find no evidence that the searching officers
acted with malice.

   Appellants, relying on the Supreme Court’s recent decision in
Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133 (2000),
argue that malice can be inferred from the actions of the officers.
                      KHAN v. WORCESTER COUNTY                           7
They offer no evidence that would suggest malice, only speculation
that the officers violated their rights because they were an interracial
couple.2 Reeves, an age discrimination case, allows a trier of fact to
infer discrimination from the falsity of an employer’s explanation for
an adverse employment action. Id. at 147. Reeves, however, does not
stand for the proposition that a non-movant can create a genuine issue
of material fact from mere speculation. Inferences must "fall within
the range of reasonable probability and not be so tenuous as to
amount to speculation and conjecture." Thompson Everett, Inc. v.
National Cable Advert., L.P., 57 F.3d 1317, 1323 (4th Cir. 1995).
Here, there are no facts from which we can infer that the officers were
motivated by hate or ill-will. Although appellants contend the officers
acted with malice, they provide no proof other than their bald assertions.3
As the district court recognized, there is no showing here that the offi-
cers were motivated by and acted out of anything more than a regret-
table overzealousness in pursuit of a legitimate law enforcement goal
—the apprehension of a felony suspect.

                                   IV.

   The district court granted summary judgment on each of the
Khan’s common law tort claims, finding no dispute of material fact
as to the absence of least one critical element of each claim. We
affirm the grant of summary judgment on these claims on the reason-
ing of the district court. We note that even if all elements of these
torts could be proved, under Maryland law, local government entities
are immune from liability for common law torts when their employ-
ees commit the torts while acting in a governmental capacity.
DiPino,729 A.2d at 370 (emphasis added). In this case the officers
were purporting to enforce the state criminal law. This is "quintessen-
tially governmental in nature." Id. Therefore, there can be no common
law liability on the part of the local governmental entities.

  2
   Mr. Khan is American-Pakistani and Mrs. Khan is Caucasian.
  3
    Mrs. Khan was asked if the officers used any specific words that she
understood to have a racial or ethnic connotation or to be a racial or eth-
nic slur. She responded in the negative.
8                    KHAN v. WORCESTER COUNTY
                                 V.

   The appellants sought to amend their complaint to include Detec-
tive Cox in order to proceed against him individually on the § 1983
claim. The district court denied the amendment, finding that Detective
Cox, having testified without regard for his own potential liability,
was prejudiced by the plaintiff’s inexcusable delay in joining him. We
find that the district court did not clearly err in denying the Khan’s
untimely motion to amend.

                                 VI.

   For the foregoing reasons, the judgment of the district court is
affirmed.

                                                         AFFIRMED